Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 03/06/2020.
Claims 1-7 and 13-19. 
Claims 1, 7 and 16 are independent. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen Huijun (CN 108303604).

Re claim 1, Chen teaches (Figures 1-6) a phase loss detection device for a motor, comprising:
a signal converting circuit (Fig. 2; 201) configured to convert a respective voltage signal (para 43) corresponding to a respective phase of multiphase AC power monitored from the motor (para 43; detects the respective waveforms of the line voltage of the first phase relative to the second phase and the line voltage of the second phase relative to the third phase of the three phase AC power);
and
a processor (203) configured to receive the voltage signal (sampled signal) converted from the signal converting circuit (para 43) and configured to:
calculate, based on the voltage signal converted, one or more phase angles between voltage signals (203 calculates the interval between waveforms; para 43); and
determine that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power (para 43-44) by a value higher than a predetermined threshold (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold). 

Re claim 2, Chen teaches the phase loss detection device according to claim 1, wherein the voltage signal is one of a phase voltage (para 43 phase voltages) and a line voltage of the motor (para 43; line voltages).

Re claim 3, Chen teaches the phase loss detection device according to claim 1, wherein the multiphase AC power is three-phase AC power (para 34), the nominal value is 120° (para 34 discloses 120 degrees), and the threshold is 4% of the nominal value (para 34-35).

Re claim 4, Chen teaches the phase loss detection device according to claim 1, wherein the processor is configured to calculate the phase angle by:
calculating a period of the voltage signal (para 35-38);
determining a difference in time between any two voltage signals, and determining the phase angle between the two voltage signals according to the difference and the calculated period (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).

Re claim 5, Chen teaches the phase loss detection device according to claim 1, wherein the signal converting circuit comprises a pulse generator circuit (Fig. 4; 400) configured to generate, based on the voltage signal, a pulse waveform with a same period and same phase as a waveform of the voltage signal (para 43 and 50).

Re claim 6, Chen teaches the phase loss detection device according to claim 5, wherein the pulse
generator circuit comprises:
an optocoupler comprising (para 50 discloses comprising optocoupler): an input side (Fig. 4) photodiode configured to receive the voltage signal or to receive a voltage proportional to the voltage signal (para 50), and an output side transistor configured to output (para 50), at an output node, a low level if the input side photodiode is on (para 50), or to output a high level if the input side photodiode is off (para 50).

Re claim 16, Chen teaches (Figures 1-6) a phase loss detection method for a motor, comprising:
calculating, based on a respective voltage signal corresponding to a respective phase of multiphase AC power monitored from the motor (para 43; detects the respective waveforms of the line voltage of the first phase relative to the second phase and the line voltage of the second phase relative to the third phase of the three phase AC power), one or more phase angles between voltage signals (203 calculates the interval between waveforms; para 43); and
determining that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power (para 43-44) by a value higher a predetermined threshold (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).

Re claim 17, Chen teaches the phase loss detection method according to claim 16, wherein the voltage signal is a phase voltage (para 43 phase voltages) or a line voltage of the motor (para 43; line voltages).

Re claim 18, Chen teaches the phase loss detection method according to claim 16, wherein the multiphase AC power is three-phase AC power (para 34), the nominal value is 120° (para 34 discloses 120 degrees), and the threshold is 4% of the nominal value (para 34-35).

Re claim 19, Chen teaches the phase loss detection method according to claim 16, wherein calculating the phase angle comprises:
calculating a period of the voltage signal (para 35-38);
determining a difference in time between any two voltage signals, and determining the phase angle between the two voltage signals according to the difference and the period (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2016/0087547) in view of Chen Huijun (CN 108303604).

Re claim 7, Yamada teaches (Figure 1-6) a compressor (43), comprising:
a compression component (43) configured to compress suctioned gas and discharge the compressed gas (para 58);
a motor (para 58) configured to drive the compression component (para 58);
a protection switch (33) configured to switch on to turn off the motor if the phase loss detection device detects phase loss (para 60);
but fails to explicitly teach a phase loss detection device recited in claim 1; and
wherein the phase loss detection device recited in claim 1 comprises a signal converting circuit configured to convert a respective voltage signal corresponding to a respective phase of multiphase AC power monitored from the motor; and
a processor configured to receive the voltage signal converted from the signal converting circuit and configured to:
calculate, based on the voltage signal converted, one or more phase angles between voltage signals; and
determine that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power by a value higher than a predetermined threshold.
Chen teaches (Figures 1-5) a phase loss detection device recited in claim 1 (Fig. 2); and
wherein the phase loss detection device recited in claim 1 comprises a signal converting circuit (Fig. 2; 201) configured to convert a respective voltage signal (para 43) corresponding to a respective phase of multiphase AC power monitored from the motor (para 43; detects the respective waveforms of the line voltage of the first phase relative to the second phase and the line voltage of the second phase relative to the third phase of the three phase AC power);
and
a processor (203) configured to receive the voltage signal (sampled signal) converted from the signal converting circuit (para 43) and configured to:
calculate, based on the voltage signal converted, one or more phase angles between voltage signals (203 calculates the interval between waveforms; para 43); and
determine that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power (para 43-44) by a value higher than a predetermined threshold (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Yamada with the control device of Chen to
prevent phase loss and determine phase sequence (see Chen; para 4).

Re claim 13, Yamada in view of Chen teaches the compressor according to claim 7, wherein the voltage signal is one of a phase voltage (see Chen; para 43 phase voltages) and a line voltage of the motor (see Chen; para 43; line voltages).

Re claim 14, Yamada in view of Chen teaches the compressor according to claim 13, wherein the compressor is a scroll compressor (see Yamada; para 58).

Re claim 15, Yamada in view of Chen teaches the compressor according to claim 14, wherein the compressor is a fixed-speed scroll compressor (see Yamada; para 58).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846